 1 Mark E. Ellis - 127159
   Theresa M. LaVoie - 143773
 2 ELLIS LAW GROUP LLP
   1425 River Park Drive, Suite 400
 3 Sacramento, CA 95815
   Tel: (916) 283-8820
 4 Fax: (916) 283-8821
   mellis@ellislawgrp.com
 5 tlavoie@ellislawgrp.com

 6 Attorneys for Defendants RICHARD CALONE; CALONE & HARREL LAW GROUP, LLP;
   CALONE & BEATTIE, LLP; CALONE LAW GROUP, LLP
 7

 8                                                                     UNITED STATES DISTRICT COURT

 9                                                                  EASTERN DISTRICT OF CALIFORNIA

10

11    DOROTHY RODDEN JACKSON,                                                                                             Case No.: 2:16-cv-00891 TLN KJN
12           Plaintiff,                                                                                                   STIPULATION AND PROPOSED ORDER
                                                                                                                          TO CONTINUE THE HEARING ON
13    v.                                                                                                                  PLAINTIFF’S MOTION FOR SUMMARY
                                                                                                                          JUDGMENT SO THAT DEFENDANTS CAN
14    RICHARD CALONE; CALONE & HARREL                                                                                     TAKE THE DEPOSITIONS OF
      LAW GROUP, LLP; CALONE & BEATTIE,                                                                                   PLAINTIFF’S EXPERT WITNESSES
15    LLP; CALONE LAW GROUP, LLP,
                                                                                                                          DATE:                             NOVEMBER 15, 2018
16           Defendants.                                                                                                  TIME:                             2:00 A.M.
                                                                                                                          DEPT:                             2
17
                                                                                                                          TRIAL DATE: NONE SET
18

19

20          Plaintiff Dorothy Jackson and Defendants Richard Calone, Calone & Harrell Law Group, LLP,

21 Calone & Beattie, LLP, and Calone Law Group, LLP, have agreed and hereby request this Court to

22 continue hearing date for Plaintiff’s Motion for Partial Summary Judgment, and related deadlines for the

23 Opposition and Reply to, Plaintiff’s Motion is currently set to be heard in Department 2 on November 15,

24 2018; Defendants’ Opposition to the Motion is thus due on November 1, 2018.

25          The parties have agreed to continue the hearing to January 10, 2019 in order to provide Defendants

26 time to depose and obtain transcripts from those depositions, of the three experts Plaintiff relies upon in
27 her moving papers, including the Separate Statement of Undisputed Facts and Evidence, to wit: (1)

28 retained expert Robin Klomparens; (2) retained expert Susan Thompson, and (3) non-retained expert Dr.
                                                                                                                  -1-
            _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________


                                           STIPULATION AND PROPOSED ORDER TO CONTINUE THE HEARING ON
                                                PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
 1 Lee Scaief.

 2          On October 10, 2018, Defendants Noticed the Depositions Robin Klomparens for October 23,

 3 2018, Susan Thompson for October 30, 2018, and Dr. Lee Scaief for November 6, 2018.

 4          On October 19, 2018, Plaintiff’s counsel informed Defendants’ counsel that these experts are not

 5 available for deposition on the dates noticed by Defendants.

 6          On October 22, 2018, Plaintiff’s counsel informed Defendants that Robin Klomparens is not

 7 available for deposition until November 30, 2018; Ms. Thompson is not available until October 31, 2018,

 8 and Plaintiff is still checking the availability for Dr. Scaief for November 6, 2018.

 9          Defendants believe that the information from Plaintiff’s experts listed above will raise a genuine

10 issue of material fact and therefore, that Plaintiff’s Motion should be continued pursuant to Federal Rules

11 of Civil Procedure 56(d). Plaintiff does not agree that these depositions will raise genuine issues of facts,

12 but nevertheless does not oppose the request to continue the hearing date given the limited availability of

13 these three experts.

14           Consequently, the parties have agreed and request this Court to continue the hearing date of

15 Plaintiff’s Motion For Partial Summary Judgment, and all associates briefing deadlines, from November

16 15, 2018 to January 10, 2019.

17          The parties further agree that the Opposition and Reply deadlines will be calculated from the new

18 hearing date.

19          IT IS SO STIULATED

20 Dated: October 24, 2018
                                                                                                      ELLIS LAW GROUP LLP
21

22                                                                                                    By /s/ Mark E. Ellis
                                                                                                        Mark E. Ellis
23                                                                                                      Attorney for Defendants
                                                                                                        RICHARD CALONE, CALONE & HARREL LAW
24                                                                                                      GROUP, LLP, CALONE & BEATTIE, LLP, AND
                                                                                                        CALONE LAW GROUP, LLP
25

26
27

28
                                                                                                                   -2-
             _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________


                                            STIPULATION AND PROPOSED ORDER TO CONTINUE THE HEARING ON
                                                 PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
 1 Dated: October 24, 2018
                                                                                                     NAGELEY, KIRBY & WINBERRY, LLP
 2

 3                                                                                                   By /s/ James R. Kirby II
                                                                                                       James R. Kirby II
 4                                                                                                     Attorneys for Plaintiff
                                                                                                       DOROTHY RODDEN JACKSON
 5

 6
                                                                                                            ORDER
 7

 8         Based on the Stipulation by the parties, and for good cause shown, the Court orders that the

 9 November 15, 2018 hearing date on Plaintiff’s Motion for Partial Summary Judgment is hereby vacated
10 and rescheduled for January 10, 2019, including all associated briefing deadlines The Opposition and

11 Reply deadlines will be calculated from the new hearing date.

12         IT IS SO ORDERED.

13
     Dated: October 24, 2018
14

15

16
                                                                                                                        Troy L. Nunley
17
                                                                                                                        United States District Judge
18

19

20

21

22

23

24

25

26
27

28
                                                                                                                  -3-
            _____________________________________________________________________________________________________________________________ _________________________________________________________________________________________


                                           STIPULATION AND PROPOSED ORDER TO CONTINUE THE HEARING ON
                                                PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT
